Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the quarterly report of Oramed Pharmaceuticals Inc. (the “Company”) on Form 10-Q for the period ended May 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Nadav Kidron, `President, Chief Executive Officer and Director of the Company, certify, pursuant to 18 U.S.C. section 1350,that to my knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities and Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated:July 12, 2012 By: /s/NADAV KIDRON Name:Nadav Kidron Title: President, Chief Executive Officer and Director
